DETAILED ACTION
This Office action is in response to Application filed on July 9, 2020.
Claims 1-14 are pending.
Claims 1-14 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Priority
Applicant’s claim for the benefit of application No. 15/995,053 filed on May 31, 2018 under 35 U.S.C. 121, which claims the benefit of application No. 14/335,234 filed on July 18, 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 31, 2021 and June 5, 2021 were filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-4, 6-12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the claim(s) recite(s) (a) collecting data statistics relating to data flows for each provider interface of the plurality of provider interfaces, (b) identifying network prefixes for each provider interface that carry Internet traffic based on the data statistics collected, and (c) determining network prefixes from the network prefixes identified that can be reassigned from a first provider interface to one or more candidate provider interfaces capable of receiving rerouted Internet traffic. These limitations are mental processes that can be performed in the human mind. For example, a human can collect data statistics relating to data flows, such as bandwidth usage, by reading output data in the form of texts or graphics, identify a hardware interface to a provider where the bandwidth usage exceeds a limit, identify a hardware interface 
This judicial exception is not integrated into a practical application because the claim as a whole does not recite how the analysis performed in the human mind can be put into a practical application with sufficient specificity. According to the specification, the claim determines if provider interfaces exceed bandwidth rate limits, identifies alternative provider interfaces with available bandwidth capacity (see step 820 in FIG. 8B and ¶ 87), and identifies network prefixes that can be rerouted from the provider interfaces that exceed bandwidth rate limits to the alternative provider interfaces (see step 1304 in FIG. 13 and ¶ 130). However, the claim does not recite with specificity how the analysis identifying the network prefixes is integrated into a practical application in a meaningful way. There is nothing in the claim showing how the analysis is used to reroute the identified network prefixes from the overloaded provider interface to an alternative provider interface. 
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (a system including one or more servers having memory for storing computer program instructions and one or more processors coupled to the memory, the one or more processors configured to execute the computer programs instructions), individually or in combination, are directed to a general purpose computer that executed software stored in a memory, which is a convention element.
Claims 2-4 and 6-8 are also rejected since they are depended upon rejected base claims as set forth above.
Regarding claim 9, the claim(s) recite(s) (a) retrieving a list of provider interfaces in the network from a repository, (b) collecting data statistics relating to active flows for each provider 
This judicial exception is not integrated into a practical application because the claim as a whole does not recite how the analysis performed in the human mind can be put into a practical application with sufficient specificity. According to the specification, the claim determines if provider interfaces exceed bandwidth rate limits, identifies alternative provider interfaces with available bandwidth capacity (see step 820 in FIG. 8B and ¶ 87), and identifies network prefixes that can be rerouted from the provider interfaces that exceed bandwidth rate limits to the alternative provider interfaces (see step 1304 in FIG. 13 and ¶ 130). However, the claim does not recite with specificity how the analysis identifying the network prefixes is integrated into a practical application in a meaningful way. There is nothing in the claim showing how the analysis is used to reroute the identified network prefixes from the overloaded provider interface to an alternative provider interface. 
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (a system including one or more servers having memory for storing computer program instructions and one 
Claims 10-12 and 14 are also rejected since they are depended upon rejected base claims as set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,003,536 B2 (included in the IDS submitted on May 31, 2021, ‘536 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant Application merely broaden the scope of the claims of the ‘536 Patent.
Regarding claim 1, the ‘536 Patent discloses as set forth below:
Claim 1 of the instant Application
Claim 1 of the ‘536 Patent
Preamble: A system for managing bandwidth usage rates in a network that includes a plurality of provider interfaces configured to enable one or more routers to communicate with one or more Internet service providers, the system including one or more servers configured to communicate with the one or more routers, the one or more servers having memory for storing computer program instructions and one or more processors 
 


Limitation 1: retrieving a list of provider interfaces in the network from a repository; 
Limitation 1: collecting data statistics relating to data flows for each provider interface of the plurality of provider interfaces; 
Limitation 2: collecting data statistics relating to data flows from each provider interface on the list of provider interfaces; 
Limitation 2: identifying network prefixes for each provider interface that carry Internet traffic based on the data statistics collected; and 
Limitation 3: identifying network prefixes from each provider interface associated with the data statistics collected; 

Limitation 4: assigning the data flows to the network prefixes and aggregating bandwidth usage data for each assigned network prefix; 

Limitation 5: measuring performance of the network prefixes of each provider interface on the list of provider interfaces; 

Limitation 6: monitoring bandwidth usage rate at a first provider interface on the list of provider interfaces, comparing the bandwidth usage rate at the first provider interface with a bandwidth usage rate limit, and determining if the bandwidth usage rate at the first provider interface exceeds the bandwidth usage rate limit; 
Limitation 3: determining network prefixes from the network prefixes identified that can be reassigned from a first provider interface to one or more candidate provider interfaces capable of receiving rerouted Internet traffic.
Limitation 7: determining network prefixes from the network prefixes identified that can be reassigned from the first provider interface to one or more candidate provider interfaces capable of receiving rerouted Internet traffic; 

Limitation 8: selecting a second provider interface from the one or more candidate provider interfaces for receiving rerouted Internet traffic associated with the network prefixes that are determined as capable of being reassigned; 

Limitation 9: rerouting Internet traffic from the first provider interface having bandwidth that exceeds the bandwidth usage rate limit to the second provider interface of the one or more candidate provider interfaces having available bandwidth capacity.


broadens the scope of claim 1 of the ‘536 Patent by eliminating the limitations 1, 4-6, 8, and 9.
Regarding claims 2-14, the ‘536 Patent discloses as set forth below:
Claims of the instant Application
Claims of the ‘536 Patent
2
1
3
1
4
1
5
1
6
2
7
3
8
6
9
9
10
9
11
9
12
9
13
9
14
10



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (US 8,203,954 B1, included in an IDS submitted on June 5, 2021, “Patel”).
Regarding claim 1, Patel discloses a system for managing bandwidth usage rates in a network that includes a plurality of provider interfaces configured to enable one or more routers to communicate with one or more Internet service providers, the system including one or more servers configured to communicate with the one or more routers, the one or more servers having memory for storing computer program instructions and one or more processors coupled to the memory, the one or more processors configured to execute the computer program instructions (the preamble has not been given patentable weight because it does not limit the structure of the claimed invention, see MPEP § 2111.02 (II)), the computer program instructions comprising: 
collecting data statistics relating to data flows for each provider interface of the plurality of provider interfaces (a device monitors link utilization of one or more links corresponding to one or more network interfaces [i.e., provider interfaces], see FIG. 2, 6 and 12:47-55); 
identifying network prefixes for each provider interface that carry Internet traffic based on the data statistics collected (the device selects one or more prefixes with a total bandwidth utilization of a certain amount so that those prefixes can be redirected over one or more other available load balanced links, see FIG. 5A-5C and 11:37-51; this means that the device must be aware of prefixes for each link so that the device can determine which prefixes among those prefixes should be redirected); and 
determining network prefixes from the network prefixes identified that can be reassigned from a first provider interface to one or more candidate provider interfaces capable of receiving rerouted Internet traffic (the device selects one or more prefixes with a total bandwidth utilization of a certain amount so that those prefixes can be redirected over one or more other available load balanced links, see FIG. 5A-5C and 11:37-51).
Regarding claim 2, Patel discloses wherein the computer program instructions further comprise aggregating bandwidth usage data from the data statistics for each network prefix identified (the device selects one or more prefixes with a total bandwidth utilization of a certain amount so that those prefixes can be redirected over one or more other available load balanced links, see FIG. 5A-5C and 11:37-51; for example, two prefixes that that utilize a certain amount of bandwidth of a link [i.e., aggregate bandwidth usage of prefixes] can be moved to another available link, see 10:2-7).
Regarding claim 3, Patel discloses wherein the computer program instructions further determining if bandwidth usage rate at the first provider interface exceeds a bandwidth usage rate limit (the device monitors link utilization of one or more links corresponding to one or more network interfaces, where a link having a utilization that is greater than a certain amount, such as 85 KBps, is considered for rebalancing, see FIG. 2-3, 6 and 12:9-23).
Regarding claim 4, Patel discloses wherein the computer program instructions further comprise measuring performance metrics of the network prefixes of each provider interface of the plurality of provider interfaces (the device selects one or more prefixes with a total bandwidth utilization of a certain amount so that those prefixes can be redirected over one or more other available load balanced links, see FIG. 5A-5C and 11:37-51; this means that the device must be aware of prefixes for each link so that the device can determine which prefixes among those prefixes should be redirected).
Regarding claim 5, Patel discloses wherein the computer program instructions further comprise: 
selecting a second provider interface from the one or more candidate provider interfaces for receiving rerouted Internet traffic associated with the network prefixes that are determined as 
rerouting Internet traffic from the first provider interface having bandwidth that exceeds the bandwidth usage rate limit to the second provider interface of the one or more candidate provider interfaces having available bandwidth capacity (the device determines excess utilization [e.g., 10 KBps] of a link that has exceeded its utilization threshold [i.e., bandwidth usage rate limit] and also determines that a particular prefix is utilizing the same amount as the excess utilization [e.g., 10 KBps], see FIG. 3 and 10:2-7; the device then moves the particular prefix to another available link [i.e., second provider interface], see 10:2-7).
Regarding claim 6, Patel discloses wherein the computer program instructions further comprise determining if the bandwidth usage rate at the first provider interface exceeds a protection gap (the device can determine whether a link’s utilization is above a utilization threshold, such as 85 KBps [i.e., bandwidth usage rate limit], and also determine whether the link’s utilization is above a load balancing link utilization threshold, such as being no more than 20% greater than another link that is load balanced [i.e., protection gap], see FIG. 3 and 12:9-23).
Regarding claim 7, Patel discloses wherein the protection gap is adjusted based on bandwidth measurements at the first provider interface (thresholds, such as the load balancing link utilization threshold, can be raised in the event that the bandwidth usage rate at every link is too high, see 10:24-37).
Regarding claim 9, Patel discloses a system for managing bandwidth usage rate for one or more provider interfaces in a network that includes one or more routers, the system including one or more servers communicating with the one or more routers, the one or more servers having memory for storing computer program instructions and one or more processors coupled to the memory, the one or more processors configured to execute the computer program instructions (the preamble has not been given patentable weight because it does not limit the structure of the claimed invention, see MPEP § 2111.02 (II)), the computer program instructions comprising;
retrieving a list of provider interfaces in the network from a repository (a device retrieves a list of links from a link policy table that is stored in a memory, see FIG. 3 and 9:33-39); 
collecting data statistics relating to active flows for each provider interface listed (the device monitors link utilization of one or more links corresponding to one or more network interfaces [i.e., provider interfaces], see FIG. 2, 6 and 12:47-55); 
identifying network prefixes from each provider interface within the data statistics collected (the device selects one or more prefixes with a total bandwidth utilization of a certain amount so that those prefixes can be redirected over one or more other available load balanced links, see FIG. 5A-5C and 11:37-51; this means that the device must be aware of prefixes for each link so that the device can determine which prefixes among those prefixes should be redirected); 
determining network prefixes from the network prefixes identified that can be reassigned from a first provider interface to one or more candidate provider interfaces capable of receiving rerouted Internet traffic (the device selects one or more prefixes with a total bandwidth utilization of a certain amount so that those prefixes can be redirected over one or more other available load balanced links, see FIG. 5A-5C and 11:37-51).
Regarding claim 10, Patel discloses wherein the computer program instructions further comprise: 
aggregating usage data from the data statistics for each of the network prefixes identified (the device selects one or more prefixes with a total bandwidth utilization of a certain amount so that those prefixes can be redirected over one or more other available load balanced links, see FIG. 5A-5C and 11:37-51; for example, two prefixes that that utilize a certain amount of bandwidth of a link [i.e., aggregate bandwidth usage of prefixes] can be moved to another available link, see 10:2-7); and 
determining if bandwidth usage rate exceeds a bandwidth limit on at least one provider interface on the list of provider interfaces (the device monitors link utilization of one or more links corresponding to one or more network interfaces, where a link having a utilization that is greater than a certain amount, such as 85 KBps, is considered for rebalancing, see FIG. 2-3, 6 and 12:9-23).
Regarding claim 11, Patel discloses wherein the computer program instructions further comprise probing network prefixes at each provider interface on the list of provider interfaces to determine network prefix performance of each provider interface (the device selects one or more prefixes with a total bandwidth utilization of a certain amount so that those prefixes can be redirected over one or more other available load balanced links, see FIG. 5A-5C and 4:37-49, 11:37-51; this means that the device must identify the bandwidth utilization [i.e., prefix performance] of prefixes for each link so that the device can determine which prefixes among those prefixes should be redirected).
Regarding claim 12, Patel discloses wherein the computer program instructions further comprise selecting a second provider interface from the one or more candidate provider 
Regarding claim 13, Patel discloses wherein the computer program instructions further comprise communicating with the one or more routers for injecting routing changes to the second provider interface based on the network prefixes determined capable of receiving rerouted Internet traffic (the device can make changes to routing tables to reroute traffic, see 8:50-58; moreover, intermediate network devices acquire the updated routing information by receiving data packets from the device, see 2:49-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Cain et al. (US 4,905,233, included in an IDS submitted on June 5, 2021, “Cain”).
Regarding claim 8, Patel does not explicitly disclose wherein the computer program instructions further comprise determining whether to remove an undesirable candidate provider interface from the one or more candidate provider interfaces (1) if a network prefix of the network prefixes that are determined as capable of being reassigned is not accessible through the undesirable candidate provider interface, (2) if the undesirable candidate provider interface performance metrics are worse than the first provider interface, (3) if current bandwidth usage rate for the network prefix determined as capable of being reassigned exceeds the bandwidth usage rate limit or (4) if a bandwidth usage rate at the undesirable candidate provider interface will exceed a bandwidth usage rate limit, if a network prefix is reassigned to the candidate provider interface.
Cain discloses wherein the computer program instructions further comprise determining whether to remove an undesirable candidate provider interface from the one or more candidate provider interfaces (1) if a network prefix of the network prefixes that are determined as capable of being reassigned is not accessible through the undesirable candidate provider interface, (2) if the undesirable candidate provider interface performance metrics are worse than the first provider interface, (3) if current bandwidth usage rate for the network prefix determined as capable of being reassigned exceeds the bandwidth usage rate limit or (4) if a bandwidth usage rate at the undesirable candidate provider interface will exceed a bandwidth usage rate limit, if a network prefix is reassigned to the candidate provider interface (path metrics of all paths are 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Patel as taught by Cain, since the modification, as suggested in 1:66-2:23 of Cain, enables a routing mechanism to use only the available paths that meet certain criteria, thereby ensuring that traffic is allocated optimally and maximal use of entire network capacity is achieved.
Regarding claim 14, Patel does not explicitly disclose wherein the computer program instructions further comprise determining whether to remove a candidate provider interface from the one or more candidate interfaces for receiving rerouted Internet traffic (1) if a network prefix of the network prefixes that are determined as capable of being reassigned is not accessible through the undesirable candidate provider interface, (2) if the undesirable candidate provider interface performance metrics are worse than the first provider interface, or (3) if current bandwidth usage rate for the network prefix determined as capable of being reassigned exceeds the bandwidth usage rate limit.
Cain discloses wherein the computer program instructions further comprise determining whether to remove a candidate provider interface from the one or more candidate interfaces for receiving rerouted Internet traffic (1) if a network prefix of the network prefixes that are determined as capable of being reassigned is not accessible through the undesirable candidate provider interface, (2) if the undesirable candidate provider interface performance metrics are worse than the first provider interface, or (3) if current bandwidth usage rate for the network prefix determined as capable of being reassigned exceeds the bandwidth usage rate limit (path 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Patel as taught by Cain, since the modification, as suggested in 1:66-2:23 of Cain, enables a routing mechanism to use only the available paths that meet certain criteria, thereby ensuring that traffic is allocated optimally and maximal use of entire network capacity is achieved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474